Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 42-49, in the reply filed on 27 May 2022 is acknowledged.
Claims 50-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 May 2022.
Information Disclosure Statement
The information disclosure statement filed 5 March 2021 is acknowledged and considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 42 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JONES (WO 2016046530, published 31 March 2016).  Jones describes the intermediates in the preparation of compounds in examples 146, 147, 149, 178-179 (page 131, lines 24-31; page 132, lines 18-25; page 133, lines 4-13; and page 143, lines 11-26).  Step (h) of the process describes the preparation of the compound that is claimed.  In the cited examples the following intermediates are prepared and isolated.  Scheme 8 describes how the intermediate is prepared (page 58, lines 5-12).  In the intermediates of step h, compounds with the following examined definitions apply: Q1-W1- is benzyl, phenyl-ethyl, or 2-(3,5-dimethylisoxazol-4-yl)-ethyl; R1 is H or Me; Q2[(R4)n] W3-R5 is 1-C(O)-O-tert-butyl-pyrrolidine.  Scheme 8 shows the conversion of a nitro compound to an amino compound with compound R9-Br.        
Conclusion
Claims 42 and 44 are not allowed.
Claims 43 and 45-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Jones does not describe in.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699